USCA11 Case: 22-10075      Date Filed: 10/07/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]


                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10075
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MANUEL ARIAS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 22-10075         Date Filed: 10/07/2022     Page: 2 of 4




2                       Opinion of the Court                 22-10075

            D.C. Docket No. 8:21-cr-00156-KKM-AEP-2
                   ____________________

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       Manuel Arias appeals his sentence of 120 months’ imprison-
ment followed by 5 years’ supervised release for conspiracy to pos-
sess with intent to distribute 5 kilograms or more of cocaine while
aboard a vessel subject to the jurisdiction of the United States. See
46 U.S.C. §§ 70503(a), 70506(a)-(b); 21 U.S.C. 960(b)(1)(B)(ii). He
argues that he was entitled to safety valve relief under 18
U.S.C. § 3553(f) and should not be subject to the ten-year statutory
minimum sentence for this offense because he met the require-
ment to truthfully disclose all information pertaining to the offense
within his knowledge.
        As relevant here, the safety valve provision provides that,
when a defendant is convicted of an offense under 46 U.S.C. §§
70503 or 70506, the district court shall impose a sentence pursuant
to the Sentencing Guidelines without regard to any statutory min-
imum sentence if it finds that the defendant meets all five listed
factors. See 18 U.S.C. § 3553(f). In an appeal involving the denial
of safety-valve relief, we review the district court’s factual findings
for clear error and its legal interpretation of the statutes and Sen-
tencing Guidelines de novo. See United States v. Johnson, 375 F.3d
1300, 1301 (11th Cir. 2004). A finding of fact is clearly erroneous if,
after reviewing all the evidence, we are left with a definite and firm
USCA11 Case: 22-10075          Date Filed: 10/07/2022       Page: 3 of 4




22-10075                 Opinion of the Court                           3

conviction that a mistake has been made. See United States v.
Gupta, 572 F.3d 878, 887 (11th Cir. 2009). The defendant bears the
burden of satisfying all the safety valve criteria by a preponderance
of the evidence. See United States v. Thomas, 42 F.4th 1073, 1078
(11th Cir. 2022).
        The fifth safety-valve factor requires the defendant, not later
than the time of the sentencing hearing, to truthfully provide to the
government all information and evidence the defendant has per-
taining to the charged offense. See § 3553(f)(5). Whether the in-
formation the defendant provided to the government was truthful
and complete is a question of fact for the district court. See United
States v. Brownlee, 204 F.3d 1302, 1305 (11th Cir. 2000). Even in
cases where the defendant gives a factual proffer, if there is substan-
tial evidence that contradicts the defendant’s statement, a determi-
nation that the statement was untruthful is not clearly erroneous.
See United States v. Cruz, 106 F.3d 1553, 1557 (11th Cir. 1997). In
determining the honesty of a defendant, the district court must in-
dependently assess the facts and may not defer to the government’s
position. See United States v. Espinosa, 172 F.3d 795, 797 (11th Cir.
1999).
       Here, the district court did not clearly err in finding that Mr.
Arias failed to satisfy § 3553(f)(5). It did not find his factual proffers
or testimony at the hearing to be credible and provided a number
of reasons for its determination. For example, it found incredible
the notion that Mr. Arias would leave his children during the
COVID-19 pandemic to visit someone he met online to learn more
USCA11 Case: 22-10075        Date Filed: 10/07/2022     Page: 4 of 4




4                      Opinion of the Court                22-10075

about fishing. And it did not believe Mr. Arias’ testimony that drug
dealers offered him a free ride back to the Dominican Republic and
a gift of $10,000 upon arrival without asking him to participate in
managing the vessel with the drugs. See D.E. 95 at 119-20. The
district court’s assessment of Mr. Arias’ statements was plausible in
light of the record, and therefore not clearly erroneous.
      AFFIRMED.